ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_07_FR.txt. 294

OPINION INDIVIDUELLE DE M. RANJEVA

J’ai voté pour l’ensemble du dispositif, en particulier le premier alinéa
du paragraphe 2 E, dans la mesure où le présent avis confirme le principe
de l’illicéité de l’emploi ou de la menace d’emploi des armes nucléaires,
bien que j'estime que le second alinéa du même paragraphe 2 E soulève
des problèmes d’interprétation susceptibles de porter atteinte à la clarté
de la règle de droit.

*
* *

L’illicéité de l’emploi ou de la menace d’emploi des armes nucléaires
aura été, pour la première fois, affirmée dans la jurisprudence internatio-
nale inaugurée par le présent avis consultatif, sollicité par l’Assemblée
générale de POrganisation des Nations Unies. Une rédaction différente
du premier alinéa du paragraphe 2 E du dispositif aurait entretenu le
doute sur le bien-fondé de ce principe de droit positif, car une comparai-
son superficielle entre les deux paragraphes déclaratifs 2 A et 2 B aurait
pu induire en erreur. Considérer comme équipollentes les constatations
énoncées dans ces paragraphes aurait exclu, par hypothèse, une réponse
soit affirmative soit négative à la question formulée dans la résolution
introductive d’instance. La véritable réponse de la Cour est exprimée au
paragraphe 2 E et plus précisément au premier alinéa, tandis que le para-
graphe 104 des motifs donne la clef de lecture des motifs et du dispositif
dans le sens que ce paragraphe 2 E ne peut être détaché des para-
graphes 2 A, 2 C, 2 D, 2 F. A mon avis, l’adverbe «généralement» signi-
fie: dans la majorité des hypothèses et de la doctrine; il a pour fonction
grammaticale de déterminer avec insistance l’affirmation énoncée dans la
proposition principale. En utilisant un adverbe de détermination, l’avis
écarte toute autre interprétation qui aurait résulté de l’utilisation d’un
adverbe dubitatif tel qu’«apparemment», «peut-être», «sans doute».
Enfin, le mode conditionnel du verbe «être» employé pour énoncer
l'affirmation exprime deux idées: d’une part une probabilité, c’est-à-dire
un caractère dont la qualification peut être affirmée avec plus de facilité
qu'une autre; et d’autre part une supposition pour l’avenir dont on ne
souhaite nullement la survenance. Ces motifs, concluant à l’illicéité de
lemploi ou de la menace d’utilisation des armes nucléaires ne fait, à mon
avis, que confirmer l’état du droit positif.

L'absence de référence directe et spécifique aux armes nucléaires ne
peut être utilisée pour justifier une licéité, fût-elle indirecte, de l’emploi ou
de la menace d'emploi des armes nucléaires. Le libellé du premier alinéa
du paragraphe 2 E du dispositif exclut toute restriction au principe géné-

72
295 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. IND. RANJEVA)

ral de l’illicéité. A supposer qu’on veuille attribuer une valeur dubitative
à l’adverbe «généralement», une conclusion dans le sens d’une inflexion
de la portée de l’illicéité ne saurait résister à l’analyse juridique. Lorsqu’on
prend l’adverbe «généralement» comme un adverbe de quantité, la signi-
fication naturelle du terme exclut toute vélléité d’inférer une idée de
licéité, qui est contraire au principe fondamental énoncé. Le recours à
ladverbe «généralement» ne s’explique que par l’appel indirect que lance
la Cour pour que les conséquences des analyses développées aux para-
graphes 70, 71, 72 des motifs soient dégagées par les destinataires de
Pavis. En d’autres termes, le droit actuel, que l’avis a relevé, mérite d’être
consolidé. L’absence de mention spécifique aux armes nucléaires relève
en effet plus de considérations d’opportunité diplomatique, technique ou
politique que juridique. Aussi apparaît-il utile d’analyser, en termes de
droit, la pratique internationale pour confirmer cette interprétation.
Trois données méritent de retenir l'attention. En premier lieu, aucune
réédition des précédents de Hiroshima et de Nagasaki n’est intervenue
depuis 1945 même si le spectre de la menace nucléaire a été agité; en
revanche, les effets du nucléaire, en général et des armes nucléaires, en
particulier, sont tels qu’ils remettent en cause les fondements mêmes du
droit humanitaire et des conflits armés. En deuxième lieu, aucune décla-
ration favorable à la licéité de principe de l’arme nucléaire n’a été enre-
gistrée; faut-il insister sur le fait que c’est à titre de justification d’une
exception à un principe accepté comme étant de droit, en l’occurrence
Villicéité de l'emploi ou de la menace d'emploi des armes nucléaires, que
les Etats dotés d’armes nucléaires tentent d’exposer les raisons de leur
attitude. En troisième et dernier lieu, l’attitude constante de l’Assemblée
générale réservée voire hostile à l’arme nucléaire et le développement
continu de la conscience du nucléaire ont abouti à l’élaboration d’un
maillage juridique de plus en plus serré du régime des armes nucléaires
dont la maîtrise relève de moins en moins du pouvoir discrétionnaire de
son détenteur pour arriver a des situations juridiques d’interdiction.
Deux observations se dégagent de ce rappel des données de fait. En
premier lieu, le principe de l’illicéité de l’emploi ou de la menace d’utilisa-
tion des armes nucléaires a pris forme de manière progressive en droit
positif. Le recensement, en fait exhaustif, des instruments juridiques et
actes pertinents révèle l’effet de catalyse qu’a exercé le principe visant à
consacrer l’illicéité des armes nucléaires. L’étude du droit positif ne peut
se limiter, dès lors, à constater purement et simplement l’état contempo-
rain du droit; ainsi que l’a souligné la Cour permanente internationale
de Justice dans l’affaire des Décrets de nationalité promulgués en Tunisie
et au Maroc, la question de la conformité au regard du droit interna-
tional dépend de l’évolution des idées et des rapports internationaux. Le
réalisme juridique amène à accepter que la conscience juridique des
questions nucléaires dépend de l’évolution des idées et des connaissances
tandis qu’une donnée reste permanente: l’objectif final, à savoir le désar-
mement nucléaire. Le même effet de catalyse peut être observé dans
l'évolution du droit de la Charte des Nations Unies. Les cas du droit de

73
296 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. IND. RANJEVA)

la décolonisation ainsi que de celui du paragraphe 4 de Particle 2 mon-
trent qu’à l’origine considérer les principes y afférents comme relevant du
domaine des prolégomènes juridiques relevait de l’hérésie juridique, or
peut-on encore soutenir ces mêmes thèses aujourd’hui ? Ne peut-on aussi
s'interroger sur l'avènement d’un ordre écologique et environnemental
qui tendrait à se superposer à l’ordre nucléaire et qui est en voie d’élabo-
ration dans l’ordre du droit positif ? En matière d’emploi ou de menace
d’emploi des armes nucléaires, aucun doute n’est plus permis quant à son
illicéité. Mais, pour certains Etats, la difficulté résulte de l’absence de
consolidation conventionnelle de ce principe, question soulevée par la
seconde observation.

En second lieu, le silence sur le cas spécifique des armes nucléaires en
matière de régime juridique de l’utilisation des armes exclut-il vraisem-
blablement l’illicéité coutumiére de l’emploi ou de la menace d’emploi des
armes nucléaires ? Sans aucun doute, dans une matière aussi importante
pour la paix et l’avenir de Phumanité, la solution conventionnelle reste la
meilleure des méthodes en vue de réaliser un désarmement général en
particulier nucléaire. Mais le consensualisme caractéristique du droit
international ne saurait se limiter ni à une technique d’ingénierie contrac-
tuelle ou conventionnelle, ni à une formalisation par vote majoritaire des
normes de droit international. Le droit des armes nucléaires représente
une des branches du droit international qu’on ne saurait envisager sans
un minimum d’exigences éthiques qui expriment des valeurs auxquelles
participent les membres de la communauté dans leur ensemble. La survie
de Phumanité et de la civilisation est une de ces valeurs. II ne s’agit pas de
substituer l’ordre moral à l’ordre juridique de droit positif au nom d’un
ordre supérieur ou révélé quelconque. Les exigences morales ne sont pas
des sources directes et positives de prescriptions ou d'obligations, mais
elles représentent un cadre à l’aune duquel sont scrutées et interpellées
les techniques et les règles d'ingénierie conventionnelle et consensuelle.
Dans les grandes causes de lhumanité, les exigences du droit positif et de
Péthique font un et les armes nucléaires de par leurs effets destructeurs
en sont. Dans ces conditions, l’illicéité relève-t-elle de l’opinio juris ? A cette
question, la Cour donne une réponse que d’aucuns considéreraient dubi-
tative alors qu’une réponse affirmative, à mon avis, ne fait pas de doute
et prévaut.

Traditionnellement, en matière de recherche de l’opinio juris, lorsqu'il
s’agit d'examiner les relations entre le fait et le droit, le fait précède le
droit: de l’analyse des faits se détermine l’application de la règle de droit.
Mais peut-il en être de même dans la présente procédure consultative: en
effet il est demandé à la Cour de remonter aux principes premiers qui fon-
dent la règle normative (voir ci-après) avant de dire si l'interprétation
combinée des règles pertinentes aboutit à la licéité ou non de l’emploi ou
de la menace de l’emploi des armes nucléaires. En d’autres termes, la Cour
se trouve face à une hypothèse où la règle de droit semble précéder le fait.
La Cour se montre, à juste titre, très rigoureuse et très exigeante lorsqu’elle
entend sanctionner la consolidation juridique d’une pratique au titre de

74
297 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. IND. RANJEVA)

Popinio juris. Mais la référence de plus en plus fréquente, que fait la Cour,
aux principes énoncés dans la Charte, aux résolutions et actes des organisa-
tions internationales, n'est-elle pas l’indice d’une solution de continuité?
La reconnaissance de la nature coutumière des principes énoncés au para-
graphe 4 de l’article 2 de la Charte, dans l’affaire des Activités militaires et
paramilitaires au Nicaragua et contre celui-ci constitue, en effet, une rup-
ture significative avec la pratique antérieure. La proclamation répétée de
principes, considérés jusque-là comme seulement moraux mais d’une
importance telle que le caractère irréversible de leur acceptation apparaît
définitif, n’est-elle pas constitutive de l’avènement d’une pratique cons-
tante et uniforme ? C’est sur le fondement de ces considérations concrètes
que s’est effectuée l’incorporation en droit coutumier de principes aussi
importants que celui de l’interdiction du génocide, du droit à la décoloni-
sation, de la prohibition du recours à la force, de la théorie des compé-
tences implicites. En la présente espèce, la conviction affirmée de manière
constante, jamais démentie dans les faits en son principe, représente
lPindice de l’incorporation en droit coutumier du principe de l’illicéité de
Pemploi ou de la menace d’emploi des armes nucléaires.
* * *

Le second alinéa du méme paragraphe 2 E peut amener a se demander
si la Cour n’a pas tenté d’esquiver une réponse claire à la question fon-
damentale que lui a adressée l’Assemblée générale. Une partie importante
des développements consacrés à la motivation de l’avis vise à établir que
le droit international n’interdirait pas l'emploi ou la menace d'utilisation
des armes nucléaires. Le problème, dès lors, se pose de savoir si dans le
traitement de la requête de l’Assemblée générale la Cour ne s’est pas
fondée sur un postulat: l'égalité de traitement à réserver tant au principe
de la licéité qu’à celui de l’illicéité. Cette difficulté, à mon avis, amène à
examiner successivement l’objet essentiel de la question posée puis Pobjet
du second alinéa du paragraphe 2 E.

Le sens naturel des mots utilisés dans la résolution de l’Assemblée
générale définit l’objet même de la question: le droit international auto-
rise-t-il l'emploi ou la menace d’emploi des armes nucléaires en toute cir-
constance. En parlant simultanément et surtout sur le même plan «de la
licéité ou de l’illicéité», Pavis répond-il fidèlement à la question posée?

A mon avis, la structure de la question impliquait une analyse d’en-
semble du droit régissant les armes nucléaires dans le cadre des limites
formulées par l’objet de la question.

La structure de la question de l’Assemblée générale a mis mal à laise
plusieurs délégations en raison d’une part de son caractère inédit et
d’autre part de ia portée de la première partie du dispositif de l’avis.

En premier lieu, le caractère juridique de la question justifie amplement
la suite positive que la Cour a réservée à la requête de l’Assemblée géné-

75
298 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. IND. RANJEVA)

rale. Mais la réponse judiciaire de la Cour apparaît énigmatique voire
incohérente si au préalable la Cour n’en donne pas la clef de lecture.
L'avis aurait dû développer le sens de l’interprétation qu’elle a implicite-
ment retenue de la notion de «question juridique». Les travaux prépara-
toires de la conférence de San Francisco sont discrets sur les tentatives de
définition de cette notion. Peut-on considérer que sa signification relève-
rait des données immédiates à la conscience ou bien envisager ce silence
comme l'expression du malaise du juriste lorsqu’il doit envisager en soi la
notion de «question».

Dans l’histoire de la juridiction universelle, le contexte de la présente
procédure consultative est unique. La requête de l’Assemblée générale
est dépourvue de tout lien de connexité quelconque avec un différend
international ou avec un différend né d’une divergence d’interpréta-
tion portant sur une règle écrite et déterminée. La mission de la Cour est
en effet complexe dans la présente espèce. La conclusion finale, ou pour
reprendre le langage théâtral, le dénouement, consiste pour elle à se pro-
noncer sur la conformité ou non d’un acte, d’une décision, d’un fait, à
une règle normative supérieure; mais, pour ce faire, la Cour doit, au préa-
lable, constater l'existence ou l’absence de prescriptions à caractère géné-
ral et objectif (paragraphes 2 A et 2 B du dispositif) d’un côté et justifier
la nature juridique des principes ainsi identifiés et énoncés. En d’autres
termes, pour parodier Levi-Strauss, l’Assemblée générale demande à la
Cour de s’interroger sur des questions que d’aucuns ne se posent pas. La
difficulté inhérente à ce type de question porte sur l’étendue de la réponse
que la Cour souhaite fournir tant dans le motif que dans le dispositif
{voir avis, par. 104). Dans le présent cas, ainsi qu’il a été évoqué plus
haut, un traitement égalitaire a été réservé par la Cour aux différents
aspects du problème de la licéité et de l’illicéité, avec une attention par-
ticulière à l'égard de la question de l’absence d'interdiction de l’emploi.

Expressis verbis, la résolution 49/75 ne demande pas un avis juridique
sur l’illicéité ou l’interdiction de l’utilisation ou de la menace de l'emploi
des armes nucléaires. L’Assemblée générale invite la Cour à remonter
jusqu'aux principes premiers et aux propositions les plus générales qui
expliquent ou peuvent remettre en cause l'interprétation selon laquelle,
en l’absence de règles acceptées comme telles et interdisant de tels actes,
la liberté discrétionnaire serait la norme. Les critiques portant sur la
structure de la question n’ont évidemment pas manqué d’être soulevées.
L’analyse des arguments développés pour soutenir l’idée selon laquelle la
question serait mal posée se fonde sur deux raisons principales: tout
d’abord le caractère évident ou absurde de la question car la réponse ne
fait pas de doute: aucune règle n’autorise en droit international lutilisa-
tion ou la menace de l’emploi des armes nucléaires; ensuite une telle
question, que ces critiques considèrent comme apparemment valide, ris-
querait d'aboutir a des conclusions inadmissibles compte tenu de la
nature judiciaire de la Cour. En jugeant opportun d’une part de donner
suite à la demande d’avis de l’Assemblée générale (dernière partie du dis-
positif) et d’autre part de ne pas reformuler les termes de la question (voir

76
299 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. IND, RANJEVA)

par. 20), nonobstant la légére différence entre les versions anglaise et
française du texte, la Cour a rejeté le sophisme de la peur de l’innovation.
Une telle question ne constitue ni une remise en cause ni une demande de
modification du droit positif; il n’est pas non plus demandé a la Cour de
se départir de sa fonction judiciaire car:

«La Cour, en tant qu’organe judiciaire international ... est ...
censée constater le droit international et, dans une affaire relevant de
Particle 53 du Statut comme dans toute autre, est donc tenue de
prendre en considération de sa propre initiative toutes les régles de
droit international qui seraient pertinentes pour le règlement du dif-
férend. La Cour ayant pour fonction de déterminer et d’appliquer le
droit dans les circonstances de chaque espèce, la charge d’établir ou
de prouver les règles de droit ... ressortit au domaine de la connais-
sance judiciaire de la Cour.» (C.LJ. Recueil 1974, p. 9, par. 17,
p. 181, par. 18.)

Ces considérations permettent de mieux comprendre la signification de
la notion de question juridique ainsi que la méthode observée par la Cour
pour répondre à la question de l’Assembiée générale. La question, en
effet, ne se réduit pas à une demande ou à une interrogation adressée à la
Cour et dont la réponse se limiterait à une alternative.

En envisageant de manière exhaustive tous les aspects du problème,
l'avis donne à la question juridique une large dimension. Une question
représente un sujet, une matiére sur lesquels la connaissance de la régle
pertinente manque de certitude. L’incertitude résulte du foisonnement
inflationniste de propositions contradictoires ayant un rapport avec le
sujet soumis à la Cour. La Cour est alors invitée à y mettre de l’ordre en
identifiant les propositions revêtues de Ja sanction de la normativité juri-
dique et en expliquant par rapport à lopinio juris le statut normatif de
telle ou telle autre proposition. Il est évident que la réponse à la consulta-
tion ne peut éviter une proposition à caractère général.

En second lieu, la réponse favorable à la demande d’avis de l’Assem-
blée générale, objet de la première partie du dispositif, confirme linter-
prétation libérale que la Cour donne du droit d’accès des institutions
internationales autorisées à la procédure consultative. Le cas de la
demande d’avis introduite par l'Organisation mondiale de la Santé res-
tera, selon toute vraisemblance, singulier, sinon unique. Intrinsèquement,
l’objet de la résolution 46/40 de l'OMS ne pouvait donner lieu à critique,
chaque institution étant juge de sa propre compétence. Mais lorsque la
question établit un lien de conditionnalité entre la réponse, alors éven-
tuelle, de la Cour, et l’exercice des fonctions de prévention des soins de
santé primaires, l’institution spécialisée a substitué un lien de condition-
nalité au lien de connexité visé par la Charte, le Statut et les actes perti-
nents de l'Organisation mondiale de la Santé. Le caractère détachable de
l’objet de la question par rapport aux fonctions de l'Organisation n'avait
pas permis à la Cour, au regard des règles de sa propre compétence,
d’exercer sa fonction consultative. Cette référence à l’avis de ce même

77
300 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. IND. RANJEVA)

jour n’est pas sans intérêt; il est évident que la même majorité d’Etats a
voulu obtenir de l’Assemblée générale la confirmation d’une demande
d’avis consultatif qui recelait des vices de nature à justifier une absence de
réponse de la Cour. En visant la demande de l'OMS, l’Assemblée géné-
rale a ravivé le souvenir de l’article 14 du Pacte de la Société des Nations.
En l’absence d’une jonction de décisions compte tenu du traitement indi-
vidualisé de chaque requête, la Cour a confirmé l’étendue importante du
champ possible de demande d’avis consultatif que la Cour reconnaît à
PAssemblée générale. Néanmoins, les limites du domaine d’accés à la
procédure consultative sont constituées par la nature juridique de l’objet
de la question posée. En revanche, n’est pas affectée la jurisprudence bien
établie selon laquelle représente une question politique une requête ten-
dant à obtenir par la voie consultative la modification du droit positif.
Les conditions dans lesquelles la Cour s’est acquittée de sa mission
l’exposent aux critiques que les professionnels du droit judiciaire ne man-
queront pas de formuler à l’encontre de l’ensemble du paragraphe 2 de la
partie dispositive de avis. La réponse judiciaire, stricto sensu, se trouve au
paragraphe 2 E; en effet, l’objet de celui-ci est constitué par la déclaration
de conformité ou de non-conformité à une règle préétablie. Autour de cette
conclusion judiciaire gravitent cependant un certain nombre de proposi-
tions dont l’objet est le rappel de justifications ou de pétitions de principe
conduisant à la conclusion véritable. Cette structure en circumduction de la
partie dispositive combinée avec la rédaction du paragraphe 2 E amène à
poser le problème de la consistance véritable de la conclusion judiciaire de
Pavis de la Cour. Il est regrettable que les difficultés inhérentes à la matière
même des armes nucléaires n’aient pas été mises à profit par la Cour pour
assurer de manière plus nette l’accomplissement de sa fonction judiciaire en
affirmant plus nettement le principe de l’illicéité grâce à la division en deux
paragraphes distincts des deux alinéas du paragraphe 2 E. Une lecture
rapide de l’ensemble du texte de l’avis (motifs et dispositif) peut laisser
l'image d’une Cour qui s’érige en service de consultation juridique. Or, il
n’a pas été demandé a la Cour d’effectuer des analyses juridiques d’une
question dont l’utilisation serait laissée à la discrétion des uns et des autres.
L'exercice de la fonction consultative impose à la Cour la mission de dire le
droit sur la question posée par l’auteur de la requête; le caractère facultatif
attaché à la portée normative d’un avis n’a pas pour autant pour consé-
quence la dénaturation de la fonction judiciaire de la Cour. Son «dictum»
constitue l’interprétation de la norme de droit et en violer le dispositif est
constitutif de manquement à l’obligation de respecter le droit. Toujours
est-il qu’à la différence d’une procédure contentieuse portant sur un diffé-
rend relatif à des droits subjectifs, l'énoncé du droit dans la procédure
consultative peut ne pas nécessairement se limiter à l’alternative du permis/
défendu; le droit positif tout en étant complexe doit être clair dans son
énoncé, qualité qu’il faut déceler dans le second alinéa du paragraphe 2 E.

*

* *

78
301 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. IND. RANJEVA)

Le second alinéa du paragraphe 2 E pose, à mon avis, des difficultés
d'interprétation compte tenu du problème de sa cohérence intrinsèque
par rapport aux règles mêmes du droit des conflits armés bien qu’il faille
insister sur sa dimension positive: le principe de la soumission à la règle
de droit de l’exercice de la légitime défense.

Le paragraphe 2 E traite du droit des conflits armés et du droit huma-
nitaire, deuxième branche du droit applicable à l'emploi ou à la menace
d'emploi des armes nucléaires (voir par. 34). Le droit des conflits armés
relève du droit écrit, tandis que le principe dit de «de Martens» y accom-
plit une fonction résiduelle.

Deux conséquences en découlent: la première, ce droit des conflits
armés ne saurait être interprété comme comportant des lacunes de nature
à justifier une attitude de réserve ou au moins dubitative; la seconde,
l'emploi des armes nucléaires ne peut pas se situer en dehors du droit des
conflits armés. Aucun Etat n’ayant d’ailleurs soutenu le principe d’un
régime de non-droit, l’utilisation de ces armes doit être conforme, au
regard du droit, aux règles qui régissent ces conflits. Dans ces conditions,
sur une question aussi importante, il ne peut y avoir de doute sur la vali-
dité du principe d’illicéité dans le droit des conflits armés.

En envisageant maintenant le fond du droit des conflits armés, le para-
graphe 2 E du dispositif, en son second alinéa, introduit une possibilité
d'exception aux règles du droit des conflits armés en invoquant une
notion jusque-là inconnue de cette branche du droit international: la
«circonstance extrême de légitime défense dans laquelle la survie même
d’un Etat serait en cause». Deux critiques ne peuvent manquer d’être
soulevées. En premier lieu, la Cour fait un amalgame entre les règles du
droit international et celles de la Charte des Nations Unies d’une part, et
le droit des conflits armés et spécialement des règles du droit humanitaire
d'autre part; alors que le paragraphe 2 E ne traite que du droit des
conflits armés, le droit de la légitime défense relève du paragraphe 2 C.
La rigueur et la clarté imposaient, à défaut d’un paragraphe 2 E bis auto-
nome par rapport au paragraphe 2 E, le rattachement de la notion de
«circonstance extréme de légitime défense» au probléme plus général de
la légitime défense, objet du paragraphe 2 C. Le paragraphe 2 C couvre
l’ensemble des hypothèses du droit de ’emploi de la force par référence
aux dispositions de la Charte (art. 2 et 4 et art. 51). A priori, rien n’inter-
dit une interprétation faisant prévaloir les régles de la légitime défense, y
compris nucléaire, sur les règles du droit humanitaire, difficulté soulevant
en conséquence la seconde critique. En second lieu, la critique porte sur
lacception de ce concept de «circonstance extrême de légitime défense
mettant en cause la survie même de l'Etat». Sans aucun doute, sa signi-
fication relève de l’expression usuelle, mais cette observation n’est pas
suffisante pour servir à la qualification juridique.

La principale difficulté liée à l’interprétation du second alinéa du para-
graphe 2 E tient à la nature véritable de l’exception de l’«extrême légitime
défense» à l’application du droit humanitaire et de celui des conflits
armés. On ne voit ni dans la jurisprudence de la Cour ou de toute autre

79
302 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. IND. RANJEVA)

juridiction, ni dans la doctrine, aucune autorité qui vienne confirmer
l’existence d’une distinction entre le cas général d’application des règles
du droit des conflits armés et le cas exceptionnel affranchissant une partie
belligérante du respect des obligations liées aux règles du droit des
conflits armés.

Si une telle règle doit exister, elle ne peut être déduite que de l’intention
des Etats auteurs et parties à ces instruments. A plusieurs reprises a été
affirmé le fait que n’était pas délibérément envisagé le cas des armes
nucléaires lors des négociations et de la conclusion des grandes conven-
tions du droit des conflits armés. Il est, dans ces conditions, difficile
d’entrevoir comment ces plénipotentiaires pouvaient envisager des excep-
tions de cette importance aux principes régissant le droit des conflits
armés. Ces principes avaient vocation à s’appliquer dans tous les cas de
conflits sans considération particulière du statut des parties en cause,
qu'elles soient victimes ou agresseurs. Si une exception avait été envisagée
pour être autorisée, les auteurs de ces instruments auraient pu y faire
allusion, à savoir par l'insertion des limites ou des exceptions à l'intégrité
de application de ces instruments.

La distinction proposée par la Cour, en fait, ne pourra être que difficile
à appliquer et à terme ne fera que rendre encore plus complexe un pro-
bleme déjà délicat à maîtriser en droit. M. O. Schachter a établi un recen-
sement des hypothéses dans lesquelles, en dehors de toute agression, un
Etat a réclamé le bénéfice du privilège de la légitime défense. Il s’agit de:

«1. Le recours à la force pour sauver des otages politiques dont il
y a lieu de penser qu’ils sont exposés à un danger imminent d’être
tués ou blessés ;

2. Le recours à la force contre des agents ou des installations dans
un pays étranger dont il y a lieu de penser qu’il soutient des actes
terroristes dirigés contre des ressortissants de l’Etat invoquant le
droit de se défendre;

3. Le recours à la force contre des formations militaires terrestres,
des aéronefs, des navires ou des installations dont il y a lieu de pen-
ser qu’ils sont destinés à lancer une attaque imminente par un Etat
ayant une intention hostile déclarée;

4. Le recours à la force à titre de représailles contre un gouverne-
ment ou des forces militaires en vue d'empêcher le renouvellement
d’attaques contre Etat ayant entrepris une telle action;

5. Le recours à la force contre un gouvernement qui a fourni des
armes ou un soutien technique à des insurgés dans un Etat tiers.

6. Le recours à la force contre un gouvernement qui a permis que
son territoire soit utilisé par les forces militaires d’un Etat tiers consi-
dérées comme constituant une menace pour l'Etat invoquant la légi-
time défense;

7. Le recours à la force au nom de la défense collective (ou de
la contre-intervention) contre un gouvernement imposé par des
forces étrangères et faisant face à une résistance militaire de grande

80
303 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. IND. RANJEVA)

ampleur d’une partie importante de son peuple.» (O. Schachter, «Self-
Defense over the Rule of Law», AJIL, 1989, p. 271.)

La question se pose de savoir à quel type d’hypothèse peut se rattacher
le cas de l’extrême légitime défense mettant en cause la survie même de
l'Etat, pouvant justifier le recours à l’arme suprême et la paralysie de
l'application des règles de droit humanitaire et applicables dans les conflits
armés. A cette question, une réponse négative s'impose: l'obligation qu’a
chaque partie belligérante de respecter les règles du droit humanitaire
applicables dans les conflits armés n’est nullement limitée au cas de légi-
time défense; l’obligation existe indépendamment de la qualité d’agres-
seur ou de victime. Par ailleurs, aucune preuve attestant l’existence d’une
«arme nucléaire propre» n’a été présentée devant la Cour, les Etats se
contentant d'affirmer qu’il y avait effectivement problème de compatibi-
lité entre la licéité de l'emploi des armes nucléaires et les règles du droit
humanitaire. Ces critiques, à mon avis, privent de fondements logique et
juridique l’exception de «légitime défense extrême».

Le respect que je porte à la Cour m’amène cependant à reconnaître que
lorgane judiciaire principal des Nations Unies n’ignorait pas ces critiques
ainsi que les griefs que ne manqueront pas de formuler les professionnels
du monde juridique et judiciaire. Toujours est-il que, à mon avis, l’étroite
interrelation qui existe entre tous les éléments de la présente décision
implique une lecture de ce second alinéa du paragraphe 2 E à la lumière
du paragraphe 2 C du dispositif. Force est alors de constater qu’en der-
nière analyse la Cour affirme que l'exercice de la légitime défense ne peut
être envisagé en dehors de la règle de droit. Les paragraphes 2 C et 2 E
définissent les contraintes juridiques préalables à l’exercice de ce droit
dans des conditions telles, au regard des paragraphes 2 C, 2 D, 2 E, que la
licéité de sa mise en œuvre est plus qu’improbable dans les faits. L'élément
le plus important, cependant, réside dans l'aménagement des garanties juri-
diques. Le paragraphe 2 E laisse ouverte, dans ces circonstances extrêmes,
la question de la licéité ou de l’illicéité; il écarte ainsi la possibilité de
création de blocs prédéfinis ou prédéterminés de licéité ou d’illicéité. Une
réponse ne peut être envisagée qu’in concreto à la lumière des conditions
des paragraphes 2 C et 2 D précédents. Cette conclusion mérite d’être sou-
lignée car si la Cour n’avait envisagé qu’une seule branche de l’alternative,
la solution de la licéité indirecte, le second alinéa aurait réduit à néant
l’objet du premier. Le maintien des deux branches de la question ouvre la
voie à un débat sur l’illicéité et la licéité au regard du droit international,
ainsi que le Tribunal de Nuremberg l’a déjà affirmé:

«Si le droit international doit jamais devenir une réalité, la ques-
tion de savoir si l’action entreprise sous le prétexte de la légitime
défense était de caractère agressif ou défensif devra faire l’objet
d’une enquête ou d’un arbitrage.» (O. Schachter, op. cit., p. 262.)

Cette construction compliquée limite en définitive l’exercice unilatéral
de la légitime défense. De surcroît, en réservant sa réponse définitive,

81
304 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. IND. RANJEVA)

donc de principe, la Cour s’aménage un domaine de compétence possible
jusque-là inconcevable à cause du jeu du mécanisme combiné de la qua-
lification unilatérale et du droit de veto. L’acuité des termes de la problé-
matique n’a pas, pour autant, amené la Cour jusqu’à accepter de consa-
crer la primauté des exigences de la survie de l’Etat sur l’obligation de
respecter les règles du droit international humanitaire applicables dans
les conflits armés

En conclusion, si les deux alinéas du paragraphe 2 E avaient fait l’ob-
jet de paragraphes distincts, j'aurais voté sans hésitation en faveur du
premier alinéa et me serais abstenu, si les dispositions du Statut et du
Règlement le permettaient, sur le second alinéa. La jonction de ces deux
propositions m’amenait en conscience à voter en faveur de l’ensemble
car l'essentiel du droit est sauf, et parce que la prohibition des armes nu-
cléaires relève de la responsabilité de tous et de tout un chacun, la Cour
ayant apporté sa modeste contribution en interpellant chaque sujet et
acteur de la vie internationale sur la base du droit. Je forme le souhait que
jamais une juridiction n’ait à devoir statuer dans les termes du second ali-
néa du paragraphe 2 E.

(Signé) Raymond RANJEVA.

82
